COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
                                                  No. 08-21-00016-CR
  EX PARTE: LUIS CARLOS              §
  MEDRANO,                                          Appeal from the
                                     §
                  Appellant.                  Criminal District Court No. 1
                                     §
                                                of El Paso County, Texas
                                     §
                                              (TC# 20040D03900-341-01)
                                     §


                                            ORDER

       The clerk’s record was filed on January 22, 2021. Pursuant to Tex.R.App.P. 31.1, the Court

sets the following brief schedule: Appellant’s brief shall be due in this Court on or before February

21, 2021, and the State’s brief shall be due no later than thirty days after the Appellant’s brief is

filed with this Court. A submission date will be determined at a later date and the parties will be

provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 5th day of February, 2021.


                                                      PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.